DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 22, 2021 have been considered and an action on the merits follows. As directed by the amendment, claim 1 has been amended. Accordingly, claims 1-6 are pending in this application, with an action on the merits to follow regarding these claims.
In light of Applicant’s amendments to the specification and claim 1, and Applicant’s clarification of the wording in the Remarks, the objections to the specification and objections to claim 1 have been withdrawn. 
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, filed February 22, 2021, in light of the amendments to claim 1, with respect to the rejections of claims 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2018/005295 to Bandyopadhyay et al. (hereinafter “Bandyopadhyay”), further in view of JP no. 2015-229810 to Fukushima et al. (hereinafter “Fukushima”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US App. No. 2016/0120242 to Thompson (hereinafter “Thompson”), in view of US App. No. 2011/0203027 to Flather (hereinafter “Flather”), further in view of WO 2018/005295 to Bandyopadhyay et al. (hereinafter “Bandyopadhyay”), further in view of JP no. 2015-229810 to Fukushima et al. (hereinafter “Fukushima”).
Regarding claim 1, Thompson teaches a glove (Abstract, Fig. 5) comprising a glove main body that is stretchable and made of fiber (Abstract; Fig. 5, 402); a coating layer that comprises a natural rubber or an acrylonitrile-butadiene rubber as a principal component (Fig. 5, 462; para. [0033]) and covers an external face of the glove main body (Fig. 5, 462); at least one impact-resistant pad (Fig. 5, 404, 406, 442) that comprises a synthetic resin or a rubber as a principal component (para. [0030]) and is arranged to cover at least a part of a dorsal side portion of an external face side of the coating layer on the glove main body (Fig. 5, 404, 406, 442). Thompson does not teach an adhesive layer that bonds the coating layer and the impact-resistant pad together, wherein an adhesive constituting the adhesive layer is a moisture-curing urethane- based hot-melt adhesive, although it does teach a primer for attaching the impact-resistant pad to the coating layer (para. [0035]). Thompson also does not teach an isocyanate group of an aromatic diisocyanate compound at a termina, and an arithmetic average roughness Ra of a region of the external face side of the coating layer in which the impact-resistant pad is arranged, and an arithmetic average roughness Ra of a face on a side of the glove main body of the impact-resistant pad are no less than 0.05 m and no greater than 1 m.
Flather teaches a protective article such as a glove that has a fabric liner, at least one polymeric shell, and at least one thermoplastic adhesive layer between the fabric liner and the polymeric shell. Flather teaches an adhesive layer that bonds the coating layer and the impact-resistant pad together (para. [0095]), wherein an adhesive constituting the adhesive layer is a moisture-curing urethane-based hot-melt adhesive (para. [0031]-[0033]).
A person having ordinary skill in the art would have found it obvious at the time the application was filed to use an adhesive layer comprising a moisture-curing urethane-based hot-melt adhesive, as taught by Flather, to bond the coating layer and the impact-resistant pad of Thompson. Bonding the glove components using an adhesive layer would “prevent[] the excessive stretching of the shells and delamination at the interfaces” of the components (Flather, para. [0095]). Further, a person of ordinary skill in the art would know to use a moisture-curing urethane-based hot melt-adhesive because “when the adhesive layer stretches about 100-600%, such as when the adhesive is moisture-curing polyurethane, no delamination occurs” at the interface between the components (Flather, para. [0031]-[0033]).
Thompson in view of Flather does not teach isocyanate group of an aromatic diisocyanate compound at a termina, and an arithmetic average roughness Ra of a region of the external face side of the coating layer in which the impact-resistant pad is arranged, and an arithmetic average roughness Ra of a face on a side of the glove main body of the impact- resistant pad are no less than 0.05 m and no greater than 1 m.
Bandyopadhyay teaches a multi-layered structure that can be used for apparel, including gloves (p. 1, p. 19). The multi-layered structure can include a thermoplastic polyurethane in one or more layers (p. 3). Bandyopadhyay teaches that the thermoplastic polyurethanes can be prepared from “well known aromatic, aliphatic, and cycloaliphatic diisocyanates,” and includes a number of examples (p. 13). Further, as the thermoplastic polyurethanes “can be made using a prepolymer approach in which the polyisocyanate and polydiene polyol are pre-reacted to form an NCO-terminated intermediate, followed by a subsequent reaction with a chain extender to generate the high polymer,” (p. 13), there would be an isocyanate group at a termina of the polymer.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use the method taught by Bandyopadhyay to make the thermoplastic polyurethane for the glove as taught by Thompson and Flather. A person having ordinary skill in the art would know to look to other references for multi-layered structures suitable for use for gloves, such as Bandyopadhyay, for known methods of creating thermoplastic polyurethanes. This would involve combining prior art elements according to known methods, specifically methods of producing polyurethanes, to yield predictable results. See MPEP 2143(I). 
Thompson in view of Flather and Bandyopadhyay does not teach an arithmetic average roughness Ra of a region of the external face side of the coating layer in which the impact-resistant pad is arranged, and an arithmetic average roughness Ra of a face on a side of the glove main body of the impact- resistant pad are no less than 0.05 m and no greater than 1 m.
Fukushima teaches a multi-layer laminate including a nonwoven fabric, that can be used for articles such as gloves (translation p. 4). Fukushima teaches that in order to achieve good adhesion between layers, the surface roughness and arithmetic average roughness (Ra) of the layers is an important factor (translation p. 3).  “Where the general conditions of a claim are taught by the prior art, discovering the optimum or workable ranges involves only routine skill in the art.” MPEP 2144.05(II)(A). Therefore, as it was known in the art at the time of filing that surface roughness of the materials is an important factor for achieving adhesion between materials in a multi-layered structure, discovering the optimum ranges of surface roughness for industrial or work gloves would only require routine skill in the art, and it would therefore be obvious to a person having ordinary skill in the art to have an arithmetic average roughness of a face on a side of the glove main body of the impact-resistant pad be no less than 0.05 m and less than 1 m.

Regarding claim 2, Thompson as modified teaches the elements of claim 1 as detailed above, and Thompson further teaches that the impact-resistant pad is arranged on a portion corresponding to a joint of at least one finger (Fig. 5, 442).
Regarding claim 3, Thompson as modified teaches the elements of claim 1 as detailed above, and Thompson further teaches that the impact-resistant pad comprises a base layer that is overlaid on the coating layer (para. [0037]-[0038]; Fig. 3A, “flat side” 220); and a protruding part that is arranged to protrude from the external face of the base layer (para. [0037]-[0038]; Fig. 3A, “middle portions” 206). “Different thicknesses and different topographies, as discussed further below, of the two-dimensional injection molded components, such as the two-dimensional injection molded components 140 and 142 are also contemplated herein for any embodiment in accordance with the invention, such as ranging from approximately 0.010 to 0.500 of an inch (0.025-1.25 cm), which are designed for application-specific purposes.” [para. 0040].
Regarding claim 4, Thompson as modified teaches the elements of claim 1 as detailed above, and Thompson further teaches that an average thickness of the base layer is no less than 0.1 mm and no greater than 1 mm (para. [0051]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Flather, Bandyopadhyay, and  Fukushima as applied to claim 1 above, and further in view of Rudy (EP 0 759 276 B1). 
Thompson and Flather teach the elements of claim 1 as detailed above, and Flather further teaches that the peel strength between the liner and the polymeric shell meets or exceeds 63N/50mm (para. [0103]). Although Flather teaches that a high peel strength is a desirable characteristic, Thompson and Flather do not teach that the bonding strength at 25C between the coating layer and the impact-resistant pad is no less than 20 N/cm.
Rudy teaches an impact absorbing cushion for athletic and industrial gear and footwear, including gloves (para. [0001]-[0002]). The impact absorbing cushion includes a compressible material surrounded by an outer barrier material, and the cushion is attached to a garment or shoe. Rudy teaches that the peel strength between the outer barrier layer and the inner cushion is at least 0.875 N/mm, and is preferably at least 2.275 N/mm (para. [0053]).
A person having ordinary skill in the art would have found it obvious at the time the application was filed to ensure that the peel strength of the coating layer and impact-resistant pad of the modified glove of Thompson was at least 20 N/cm (or 2 N/mm), as taught by Rudy. Flather and Rudy recognize that a high peel strength between an industrial garment, such as a glove, and attachments thereto is important (Flather para. [0103]; Rudy para. [0021] (modifying a material that is “otherwise inherently weak and unsuited to supporting peel, tensile, and shear loads”), para. [0053] (peel strength is “preferably at least 2.275 N/mm”)). Rudy further teaches that a peel strength of more than 22.75 N/cm is preferable (para. [0053]). Therefore, a person having ordinary skill in the art would recognize that a peel strength of at least 20 N/cm would be advantageous for an industrial glove. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Flather, Bandyopadhyay, and Fukushima as applied to claim 1 above, and further in view of Williams (US Pub. No. 2014/0287217). 
Thompson and Flather teach the elements of claim 1 as detailed above. Thompson and Flather do not teach that a bending stress at a position where the impact-resistant pad is arranged is no greater than 1.6 MPa.
Williams teaches materials for use in work gloves, specifically electrical linemen’s gloves. Williams teaches that it is important for the material used for gloves to be flexible, as higher stiffness leads to fatigue in the hands and decreased dexterity when the gloves are worn for long periods of time (para. [0027]-[0030]). Williams teaches that the gloves have a flexural modulus of less than 0.04 MPa, which is significantly more flexible than other gloves tested (para. [0031]-[0032]). 
A person having ordinary skill in the art would have found it obvious at the time the application was filed to ensure that the flexural modulus and therefore the flexural stress of the modified gloves of Thompson be low, as taught by Williams. Ensuring that the gloves have high flexibility, for example having a bending stress no greater than 1.6 MPa, would decrease fatigue in the hands and increase dexterity of the user (Williams, para. [0027]).
Further, “where the general conditions of a claim are taught by the prior art, discovering the optimum or workable ranges involves only routine skill in the art.” MPEP 2144.05(II)(A). Therefore, as it was known in the art at the time of filing that reducing bending stress is an important factor for reducing hand fatigue and increasing dexterity, discovering the optimum ranges of bending stress for industrial or work gloves would only require routine skill in the art, and it would therefore be obvious to a person having ordinary skill in the art to have a bending stress of a component of the glove no greater than 1.6 MPa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH MAE KESSLER/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732